TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2014



                                      NO. 03-14-00051-CV


              Hong Kong Dajiang Innovation Technology Co., Ltd., Appellant

                                                 v.

  Colin Guinn, individually and on behalf of Dajiang North America, LLC; and Dajiang
                               North America, Appellees




      APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on January 22, 2014. The

appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below, and this decision shall be certified below for observance.